VAN VARKENBURGH, District Judge
(after stating the facts as above). I do not think there is any necessity of taking up more time in this case. We have here presented a patented invention, which has developed a very considerable and practical commercial value in the art, and necessarily there is a great deal of desire on the part of others similarly engaged, or who desire to become similarly engaged, to avail themselves substantially of the general disclosures made by the patent in suit. The defendant in this case has taken the stand, and has displayed a very candid spirit, and I believe has acted in good faith in this matter, due to the fact that there is in his mind, as in the minds of others, a misapprehension of the inherent nature of this particular device and invention. Like many others, he thinks that a technical mechanical departure from the patented structure relieves him of any charge of infringement. Many of the suggestions he makes would he quite applicable to a very restricted, invention, where the patentability of the device depended upon some incidental feature in the way of improvement that has been added to something theretofore well and generally known. In such cases, if a little difference in means is devised, something that operates a little more advantageously in some of the features of the process of operation of the machine, that is conceived by *376many to take the changed device out of the scope of the patented invention.
But I am compelled to look upon this as, in the true sense, a broad and pioneer invention. It is true that practically everything disclosed in complainants’ device was previously known in some form or other, or in some art, standing by itself and separately used. Of course, it would be impossible to have had an apparatus for making ice cream cones that would not have displayed some of the characteristics of this invention; but it seems to me we have here the case of a man who has conceived a practical and commercial machine, capable of taking a substance like the batter of which ice cream cones are made — a brainless machine, purely mechanical, beginning with this batter and carrying it through to a point where this fragile cone is produced ready for the packing, a product that is easily broken, that requires the very greatest delicacy of touch and handling, and computation of the amount of the material, of the degree of heat, and of the period of contact, requiring almost mechanical precision; in fact, actual mechanical precision and exactness.
As I say, this machine carries this process to the point where this delicate and fragile product comes out, without the intervention of a man’s hand, from the time it is batter until these fragile cones are ready to be picked up and put in the packing cases. The process must be taken as a whole. It must be viewed as an entirety, as it presents itself to my mind. I have had, of course, no experience in these matters; but I do know that, by hand, such processes are difficult, and it is to me almost inconceivable that any man could have invented a complex machine of this character (and it is a very complex machine) that could carry the material with which it deals to a successful issue with such mechanical precision. I do not think that man ought to be deprived of the benefit of what to me amounts clearly to inventive genius.
The Glass patent (Brookfield & Stivers, No. 835,235, November 6, 1906) is distinctly in another art, and, if it were not, I do not think it makes the disclosures presented by the patent in suit, nor any appreciable number of those disclosures that would be particularly helpful, or particularly suggestive, to anyone entering upon the study of this subject. Therefore the defense of anticipation fails.
There is much more that could be said, but I think this sufficiently indicates the view of the court upon the whole matter as presented. An injuncton will be granted as prayed. From the disclosures here only nominal damages should be awarded.
A decree may be entered accordingly.